Citation Nr: 0819233	
Decision Date: 06/11/08    Archive Date: 06/18/08

DOCKET NO.  05-34 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include anxiety reaction.  

2.  Entitlement to service connection for residuals of a head 
injury.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Taylor, Counsel






INTRODUCTION

The appellant had active service from March 1984 to June 1984 
and from April 1985 to July 1987.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the St. Paul, 
Minnesota, VA Regional Office (RO).  

The Board notes that additional evidence received at the 
Board pertains to mental health.  The agency of original 
jurisdiction (AOJ) will have an opportunity to review this 
evidence in association with the requested development on 
remand in regard to the claim of entitlement to service 
connection for an acquired psychiatric disorder.  

The issue of entitlement to service connection for an 
acquired psychiatric disorder is being remanded and is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

A head injury is not shown in service and no current 
residuals of any head injury are shown.  


CONCLUSION OF LAW

Residuals of a head injury were not incurred or aggravated in 
active service.  38 U.S.C.A. § 1131 (West 2002 & Supp. 2007); 
38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

Prior to the initial adjudication of the claimant's claim, a 
letter dated in December 2003 fully satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The claimant was aware that it was ultimately the 
claimant's responsibility to give VA any evidence pertaining 
to the claim.  The VCAA letter told the claimant to provide 
any relevant evidence in the claimant's possession.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  ).  In particular, the VCAA notification:  
(1) informed the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) informed the claimant about the information and evidence 
that VA will seek to provide; (3) informed the claimant about 
the information and evidence that the claimant is expected to 
provide; and (4) requested that the claimant provide any 
evidence in his possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim."  See 
Pelegrini II.  

The Board finds that any deficiency in the notice to the 
claimant or the timing of these notices is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) 
(finding that the Board erred by relying on various post-
decisional documents to conclude that adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the claimant, the Court 
found that the evidence established that the claimant was 
afforded a meaningful opportunity to participate in the 
adjudication of the claim, and found that the error was 
harmless, as the Board has done in this case).  

In Sanders v. Nicholson, 487 F. 3d 881 (2007), the Federal 
Circuit held that any error by VA in providing the notice 
required by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) 
is presumed prejudicial, and that once an error is identified 
as to any of the four notice elements the burden shifts to VA 
to demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

If any notice deficiency is present in this case, the Board 
finds that the presumption of prejudice on VA's part has been 
rebutted in this case by the following:  (1) based on the 
communications sent to the appellant over the course of this 
appeal, the claimant clearly has actual knowledge of the 
evidence he is required to submit in this case; and (2) based 
on the claimant's contentions as well as the communications 
provided to the claimant by VA, it is reasonable to expect 
that the claimant understands what was needed to prevail.  
See Sanders; see also Simmons v. Nicholson, 487 F. 3d 892 
(2007).  

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issue on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The claimant's service medical records, 
VA medical treatment records, and identified private medical 
records have been obtained, to the extent available.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no 
indication in the record that any additional evidence, 
relevant to the issue decided herein, is available and not 
part of the claims file.  

The Board also finds that a VA examination is not necessary 
to determine whether he has a disorder due to any head trauma 
related to active service, as the standards of the Court's 
recent decision in McLendon v. Nicholson, 20 Vet. App. 79 
(2006), have not been met.  Under McLendon, VA must provide a 
medical examination in a service connection claim when there 
is (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  Id at 81. 

In this case, service medical records are negative for 
reference to head trauma, his head was normal and neurologic 
examination was normal at separation, and there is no 
competent post service evidence of a disorder of the head as 
a result of head trauma.  In light of these findings, the 
second and third prongs of McLendon have not been met.  
Accordingly, the Board finds that no further action is 
necessary to meet the requirements of the VCAA or the Court.

Since the Board has concluded that the preponderance of the 
evidence is against the claim of service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

Criteria & Analysis

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in active 
service.  38 U.S.C.A. § 1131 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.303, 3.304 (2007).

In the November 2003 claim, the appellant asserted that he 
had head trauma during service.  The issue of whether service 
connection is warranted for disability due to in-service 
disease or injury requires competent evidence.  The appellant 
is competent to report his symptoms and his in-service 
experiences.  As a layman, however, his opinion alone is not 
sufficient upon which to base a determination as to a 
relationship between service and any current disability.  
More specifically, although he is competent to report that he 
experienced head trauma during service, the Board finds that 
his opinion alone does not provide a sufficient basis upon 
which to make a determination as to whether he has a current 
disability related to in-service disease or injury.  Rather, 
the Board must weigh and assess the competence and 
credibility of all of the evidence of record, both positive 
and negative.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494- 95 (1992); See Buchanan v. Nicholson, 451 F.3d 1331 
(Fed. Cir. 2006); Washington v. Nicholson, 



19 Vet. App. 362, 368-69 (2005); Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007); See Barr v. Nicholson, 21 Vet. 
App. 303 (2007).  

In that regard, and as noted in the December 2005 VA Form 
646, service medical records are negative for reference to 
head trauma during either period of service.  The June 1987 
separation examination report shows that the head was normal 
and neurologic examination was normal.  On the accompanying 
medical history, he specifically denied having had any head 
injury.  Significantly, and as noted in the December 2005 VA 
Form 646, there is no post service evidence of residuals of a 
head injury.  An October 1992 VA inpatient record notes the 
cranial nerves II through XII were intact, bilaterally.  An 
April 2006 VA record notes the cranial nerves II through XII 
were intact, deep tendon reflexes were 2+ and symmetrical, no 
tremors were noted, and his gait was normal.  Absent a 
current disability, service connection is not warranted.  In 
the absence of proof of a present disability, there can be no 
valid claim.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998).  

In this case, the Board has accorded more probative value to 
the contemporaneous service medical records, to include the 
normal separation examination report along with his specific 
denial of a head injury, coupled with the competent post 
service medical evidence in which no residuals of a head 
injury have been identified.  Such is far more probative than 
the appellant's unsupported lay statements.  

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  Consequently, the benefits 
sought on appeal are denied.  


ORDER

Service connection for residuals of a head injury is denied.  


REMAND

The appellant asserts that he has an acquired psychiatric 
disorder, to include anxiety reaction, related to service.  
The Board notes that in July 2007, the appellant referenced 
post-traumatic stress disorder (PTSD), and the record 
reflects that appellant is service connected for scar on the 
neck based, in part, on an August 2005 VA examination report, 
noting a history of personal assault during service.  The 
Board notes that in claims for service connection for PTSD 
based on personal assault, VA has established special 
procedures for evidentiary development.  38 C.F.R. § 3.304(f) 
require that VA not deny such claims without:  (1) first 
advising claimants that evidence from sources other than a 
claimant's service medical records, including evidence of 
behavior changes, may constitute supporting evidence of the 
stressor; and (2) allowing him or her the opportunity to 
furnish this type of evidence or advise VA of potential 
sources of such evidence.  38 C.F.R. § 3.304(f)(3).  The AOJ 
has not had an opportunity to advise the appellant of the 
aforementioned provisions.  

In addition, the January 1985 service entrance examination 
report shows that psychiatric examination was normal.  The 
June 1987 separation examination report shows that 
psychiatric examination was normal.  On the accompanying 
medical history, he indicated that he had or had had frequent 
trouble sleeping, and depression or excessive worry.  High 
anxiety was noted to be the basis for Chapter 16 proceedings.  
A record dated later that month reflects complaints in 
association with sleep difficulty, stress, and anxiety, and 
the assessment was stress.  

A March 1994 record notes a depressed mood and difficulty 
with motivation.  
The Board notes that in July 2006, the appellant submitted 
one page (page 2) of a three-page private mental health 
evaluation, dated in June 1994.  Findings noted include 
anxiety.  An April 1996 VA treatment record reflects a 
diagnosis of depression.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should furnish the appellant 
with appropriate notice as required by 38 
C.F.R. § 3.304(f)(3) (2007) in regard to a 
claim of PTSD due to personal assault.  

2.  The AOJ should attempt to obtain the 
complete June 1994 report of J. P., PhD, 
to include requesting an authorization for 
release of information from the appellant.  

3.  The AOJ should schedule the appellant 
for a VA psychiatric examination.  The 
claims file should be made available in 
conjunction with the examination and the 
examiner's attention should be directed to 
this remand.  All necessary tests should 
be accomplished.  The AOJ should request 
that the examiner identify any current 
psychiatric disorder(s) and to provide an 
opinion as to whether it is at least as 
likely as not that there is a relationship 
between any identified psychiatric 
disorder and service, to include the 
documented in-service manifestations of 
anxiety and stress.  The AOJ should also 
request that if a diagnosis of PTSD 
consistent with the criteria contained in 
the DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS, 4th ed. (DSM-IV) is 
entered, the specific stressor or 
stressors upon which the diagnosis is made 
should be identified, to include any 
documented in-service stressor. A complete 
rationale should accompany all opinions 
provided.  

4.  In light of the above, the claim 
should be readjudicated.  If the benefits 
sought on appeal remain denied, a 
supplemental statement of the case should 
be issued and the appellant afforded a 
reasonable period of time in which to 
respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


